DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Interpretation Clarified
In the office action dated 10/21/21, the examiner interpreted part of the claims 1, 4, 8, and 15 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.
However, there are still some “intended use” language remaining.  See Claim Interpretation below. 

Claim Rejections- 35 USC §112(a) Withdrawn


Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claim 9: “to determine the set of matched transaction entries based on”;  
Claim 15: “to group unmatched transaction entries, of the set of unmatched transaction entries, based on a probability that subsets of the set of unmatched transaction entries are associated with a same transaction”; and
Claim 19: “to provide the unreconciled transaction notification”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 8 and product claim 15.  Claim 1 recites the limitations of classifying transaction data and matching the data according to business rules (e.g. accounting rules) and updating database for more a up-to-date calculation.

receiving transaction data, processing the data using a matching model to classified matched and unmatched entries, updating data for calculation (“transaction grouping model”), classifying transactions as “reconciled transactions”, determining if the data is “ungrouped transaction entry”, and reconcile the data – specifically, the claim recites 
“receiving… transaction data… 
classifying, by the device and using a matching model, the transaction entries into a set of matched transaction entries and a set of unmatched transaction entries… 
matching model includes a Louvain model… 
identifying… a feature that is associated with a subset of transaction entries, of the set of matched transaction entries, that are associated with a same transaction… 
creating… a transaction grouping model… trained based on historical transaction data associated… 

classifying… grouped transaction entries, of the set of unmatched transaction entries, and the set of matched transaction entries as reconciled transactions… 
determining… that an ungrouped transaction entry, of the set of unmatched transaction entries, is associated with missing transaction data that is associated with a transaction… 
performing… an action associated with the missing transaction data or reconciled transaction data associated with the reconciled transactions…  
displaying… a request for confirmation of the reconciled transactions…  
receiving… an input confirming the reconciled transactions or an input rejecting the reconciled transactions… 
selectively…  
updating… based on receiving the input confirming the reconciled transactions, a data structure to mark the transactions as reconciled and to include predicted transaction data, and 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “device” in claim 1; the additional technical element of “one or more memories” and “one or more processors”, in claim 8; and the additional technical element of “non-transitory computer-readable medium” in claim 15, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a device and processors, storage unit such as memories.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the new elements of the multiple specific steps that is listed in the claims.   E.g., the listed steps in the 35 U.S.C. 101 rejections above.


In response to applicant's argument that: 
“35 U.S.C. § 101… the Examiner did not provide any analysis, under 3 5
U.S.C. § 101, of at least claim 14,”
the examiner respectfully disagrees.   Claim 14 (prior version) listed 3 procedural steps. All devoid of any technical elements, except for the use of “generic computer” (which is “the user device”).

In response to applicant's argument that: 
“the claims themselves do not recite a certain method of organizing human activity, at least because claim 1, as amended, recites a variety of non-human activities including "displaying, by the device and via a user interface… ,”
the examiner respectfully disagrees.  The examiner has interpreted the claims as essentially an abstract idea (a business process) being carried out by “generic computer” – which is not patentable.  The examiner has identified the abstract idea as of classifying transaction data and matching the data according to business rules (e.g. accounting rules) and updating database for more a up-to-date calculation.  The examiner agrees that the device (used for processing and 

In response to applicant's argument that: 
“the additional features of claim 1, as amended, when considered in view of the specification, integrate the alleged abstract idea into a practical application because claim 1, as amended, improves the functioning of the technical field of transaction reconciliation,”
the examiner respectfully disagrees.   The listed steps are procedural and are abstract by nature.

In response to applicant's argument that: 
“the specification clearly illustrates a technical problem relating to trade reconciliation. The specification clearly illustrates that it can be difficult to manually match transaction entries that could not be automatically matched… that changing how a transaction reconciliation system operates based on whether the reconciled transactions are confirmed or rejected provides meaningful benefit to a user,”
the examiner respectfully disagrees.  The examiner respectfully notes that the applicant’s argument is based on an incorrect assumption.   In the above quote, the applicant asserts that the claims are improve trade reconciliation (as stated in the specification), then the applicant recites a business procedure as listed in the claim.   But these steps are still business procedure.  Also, the applicant is assuming that the effect of a business process can somehow change the abstract idea characterization of the business process.  This is not true.  For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its effect.  That is because the effect of a business procedure is not the focus of the 35 U.S.C. 101 analysis.  In Alice, the Court did not focus on the potential effect of having a proper hedge collateral posting system (which could potentially prevent of another too-big-too-fail institution phenomenon or even 
In addition, the examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.   Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”.   

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
	
/MARK GAW/
Examiner, Art Unit 3698
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698